DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 109763143 A – machine translation provided in this Office Action) in further view of Wu et al. (CN 111041215 A– machine translation provided in this Office Action, with filing date of 12/25/2019), hereafter (Wu ’215).
	Regarding claim 1, Wu discloses a method of recycling lead-acid battery waste for resource utilization and purification ([0011]-[0012]), comprising the following steps:
	(1) mixing sulfuric acid with hydrogen peroxide ([0013], lead paste (see paragraph 13), and water (see paragraph 69); [0041]-[0042] shows the reactions form water in the product solution) and stirring a resulting solution thoroughly to obtain a sulfuric acid solution ([0013]);
	(2) adding a lead paste ([0013] & [0064] waste from lead-acid battery) to the sulfuric acid solution obtained in step (1) and mixing thoroughly to obtain a mixed solution ([0013], [0041]-[0042] & [0064]);
	(3) adding a sodium hydroxide solution ([20]) to the mixed solution obtained in step (2) and thoroughly stirring; reacting at an undisclosed temperature ([0014]; it is the Examiner’s position that an undisclosed temperature is presumed to be room temperature) to obtain a slurry ([0014] regarding solid phase and liquid phase), and Wu does not disclose filtering the slurry to obtain a filtrate and a filter cake, however Wu discloses recovering the filtrate (liquid-phase sodium sulfate solution) with sulfuric acid ([0018] regarding electrolysis); therefore it would have been obvious to one ordinarily skilled in the art to filter the slurry to obtain a filtrate (liquid-phase sodium sulfate solution [0014] & [0018]) and a filter cake (solid phase lead hydroxide [0014]). 
	(4) mixing sodium hydroxide and water thoroughly to obtain a sodium hydroxide solution; adding the filter cake obtained in step (3) to the sodium hydroxide solution, and stirring and reacting to obtain a stirred mixture; adjusting pH of the stirred mixture to 10 to 11, and conducting a first conversion reaction; filtering a reaction solution to obtain a filtrate and a first-conversion filter cake; and subjecting the filtrate to evaporation and crystallization to obtain a by-product of sodium sulfate; and	
	(4) mixing sodium hydroxide and water thoroughly to obtain a sodium hydroxide solution ([0045]); but Wu does not disclose adding the filter cake obtained in step (3) to the sodium hydroxide solution.
	The examiner notes that Wu mixes the ingredients in a different order to the presently recited claims.  However, the examiner notes that the selection of any order of mixing ingredients is prima facie obvious in the absence of any new or unexpected results (see MPEP 2144.04 IV. C.)
	Additionally, Wu teaches a filter cake of lead sulfate is added to sodium hydroxide solution stirring and reacting to obtain a stirred mixture ([0014] & [0044]); 
	Wu further teaches adjusting pH of the stirred mixture after adding sodium hydroxide and water ([0045]), but does not teach adjusting pH to 10 to 11. Wu further teaches their present invention controls the pH of the electrolyte to obtain lead dioxide electrode coatings with excellent catalytic activity and service life ([0053]). 
	The teaching above identifies the pH of the stirred mixture of lead sulfate and the sodium hydroxide solution as a results effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the pH of the stirred mixture of lead sulfate and the sodium hydroxide solution as taught by Wu, in order improve catalytic activity and service life.
	Wu further conducts a first conversion reaction; filtering a reaction solution to obtain a filtrate (liquid phase sodium sulfate solution [0014]) and a first-conversion filter cake (solid phase lead hydroxide [0014]); but does not teach subjecting the filtrate to evaporation and crystallization to obtain a by-product of sodium sulfate; 
	However, Wu discloses converting the filtrate (liquid-phase sodium sulfate solution) to sulfuric acid and sodium hydroxide ([0018] regarding electrolysis; [0065] regarding reuse); therefore it would have been obvious to one ordinarily skilled in the art to purify the filtrate (liquid-phase sodium sulfate solution [0014] & [0018]) as another form of recycling the filtrate in search of environmentally friendly recycling technologies ([0026]). 
	 (5) Wu further discloses thoroughly mixing the first-conversion filter cake (solid phase lead hydroxide [0014]) obtained in step (4) with an acid solution (methanesulfonic acid [0015]), but does not teach conducting a second conversion reaction; filtering a reaction solution to obtain a filtrate and a second-conversion filter cake; recovering the filtrate to obtain an acid solution; and drying the second-conversion filter cake to obtain lead halide.
	However, Wu ’215 discloses a method of recycling lead-acid battery waste ([0012]) into lead halide (lead iodide [0008]) for resource utilization and purification ([0007]-[0008]), comprising the following step:
	(5) conducting a second conversion reaction; filtering a reaction solution (aqueous solution of lead methansulfonate [0023]) to obtain a filtrate (liquid phase from step B-4 [0024]) and a second-conversion filter cake (solid phase from step B-4 [0024] & [0031]); and drying the second-conversion filter cake to obtain lead halide ([0015] & [0019] regarding lead halide; [0031], [0063], [0080], [0094], & [0096] regarding drying), but does not teach recovering the filtrate to obtain an acid solution.
	However, Wu ‘215 teaches recovering filtrate (liquid-phase sodium sulfate obtained in step B-2 [0028]) to obtain sulfuric acid. Therefore, it would have been obvious to one ordinarily skilled in the art to also recover the filtrate (liquid-phase from step B-4 [0024]) to obtain an acid solution, as conducted in the previous step, especially to maintain an environmentally friendly lead recovery technology ([0041]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to add the additional step of Wu ‘215 to the recycling method of Wu, in order to maintain an environmentally friendly lead recovery technology ([0041]).
	Regarding claim 2, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, wherein, the sulfuric acid solution in step (1) has a concentration of 1 – 3 mol/ L ([0019]), which converted to mass concentration is 98 – 294 g/L, which falls within the claimed range of 10 g/L to 300 g/L.
	Regarding claim 3, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, wherein, the lead paste (lead element in the waste lead-acid battery [0019]) and the sulfuric acid solution in step (2) have a molar ratio of 1:(1-1.5), but does not disclose the weight ratio of 1:(1-30). 
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to measure and optimize the weight ratio instead of the molar ratio of the lead paste to the sulfuric acid within routine conditions. 
	Regarding claim 4, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, but does not teach wherein, the sulfuric acid solution in step (2) and the hydrogen peroxide solution in step (3) have a volume ratio of (4-200):1; and the hydrogen peroxide solution in step (3) has a mass percentage concentration of 30%.
	However, Wu teaches the lead paste (lead element in the waste lead-acid battery [0019]) and the sulfuric acid solution in step (2) have a molar ratio of 1:(1-1.5) ([0019]) and the lead paste (lead element in the waste lead-acid battery [0019]) and hydrogen peroxide solution in step (3) have a molar ratio of 1:(0.4-0.8) ([0019]). Wu also teaches the concentration of the hydrogen peroxide solution is 0.8-1.5 mol/L. 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to measure and optimize the volume ratio instead of the molar ratio of the sulfuric acid to the hydrogen peroxide solution within routine conditions, as well as measure and optimize the mass percentage concentration of the hydrogen peroxide. 
	Regarding claim 5, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, wherein, the reaction occurs at an undisclosed temperature in step (3) ([0014]; the Examiner notes that an undisclosed temperature is presumed to be room temperature) is conducted for 1 h ([0063]-[0064] Example 1 regarding aqueous solution leaching), which falls within the claimed range of 1 h to 5 h.
	Regarding claim 6, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, wherein, the sodium hydroxide solution in step (4) has a concentration of 0.01 mol/L to 1 mol/L, which overlaps with the claimed range of 0.5 mol/L to 1 mol/L.
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Wu’s range corresponding to the claimed range.
	Regarding claim 7, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, wherein, the filter cake (solid phase lead sulfate [0013]) and the sodium hydroxide solution in step (4) have a molar ratio of 1:(2.5-3), and the stirring and reacting is conducted for 1 h ([0064] Example 1), but does not teach a mass-volume ratio of 80 to 170 (g/L);
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to measure and optimize mass-volume ratio instead of the molar ratio of lead sulfate to the sodium hydroxide solution within routine conditions.
	Regarding claim 8, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, but does not teach wherein, the first conversion reaction in step (4) is conducted for 1 h to 5 h.
	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date that to measure and optimize the first conversion reaction time in step (4) of Wu within routine conditions.  
	Regarding claim 9, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, but does not teach wherein, the acid solution in step (5) is a hydroiodic acid, hydrobromic acid or hydrochloric acid solution; and the acid solution has a mass percentage concentration of 20% to 60%.
	Wu ‘215 teaches obtaining high-purity lead iodide under acidic conditions ([0081]) and where potassium iodide solution is added to the lead methansulfonate aqueous solution to obtain the solid-liquid separation ([0078]-[0080]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date that the acid solution in step (5) is a hydroiodic acid and to measure/optimize the acid solution has a mass percentage concentration of Wu ‘215 within routine conditions.  
	Regarding claim 10, annotated Wu discloses the method of recycling lead-acid battery waste into lead halide for resource utilization and purification according to claim 1, but does not teach wherein, the acid solution in step (5) and the lead paste in step (2) have a mass ratio of (2-5):1; and the second conversion reaction is conducted for 1 h to 5 h.
	Wu ‘215 teaches obtaining high-purity lead iodide under acidic conditions ([0081]) and where potassium iodide solution is added to the lead methansulfonate aqueous solution to obtain the solid-liquid separation ([0078]-[0080]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date that to measure and optimize the acid solution in step (5) and the lead paste in step (2) mass ratio; as well to measure/optimize the second conversion reaction time of Wu ‘215 within routine conditions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728